Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-54 were originally filed September 3, 2020.
	The amendment received September 4, 2020 amended claims 39 and 41-43; canceled claims 1-38, 40, and 44-54; and added new claims 55-73.
	The amendment received December 20, 2021 amended claim 62.
	Claims 39, 41-43, and 55-73 are currently pending and under consideration.
Election/Restrictions
	Applicants elected DP-47 as the species. DP-47 is allowable. Since DP-47 is allowable, the search has been extended to additional species.
Priority
	The present application is a CON of 15/166,550 filed May 27, 2016 which is a CON of 14/368,564 filed June 25, 2014 (now U.S. Patent 9,409,952) which is a 371 (National Stage) of PCT/JP2012/084103 filed December 28, 2012 which claims foreign priority to JP 2012-156943 filed July 12, 2012 and JP 2011-288865 filed December 28, 2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 (1 of 2) is being considered by the examiner.

The information disclosure statement filed September 3, 2020 (2 of 2) fails to comply with 37 CFR 1.98(a)(1), which requir4es the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	Please note: all sequences with four or more specifically defined amino acids regardless of being represented by amino acid residues or chemical structures.
Claim Objections
Claim 43 is objected to because of the following informalities: the parentheses around the wherein clause should be removed. Appropriate correction is required.

Claim 56 is objected to because of the following informalities: the parentheses around the wherein clause should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 39, 41-43, and 55-73 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gao et al. U.S. Patent 9,133,245 (effective filing date of June 13, 2011).
For present claims 39, 41-43, and 55-73, Gao et al. teach cyclic peptides with lengths of no more than 20 amino acids, cLogP of between 5 and 9, alkylated amino acids including methyl, and linkers (i.e. linear peptide) of 1-20 amino acids and oral formulations (please refer to the entire specification particularly the abstract; columns 2-6, 11-14, 16, 17, 20, 21, 24, 35-38).
	Therefore, the teachings of Gao et al. anticipate the presently claimed peptides.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39, 41-43, and 55-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,090,668 in view of Gao et al. U.S. Patent 9,133,245 (effective filing date of June 13, 2011). 
	U.S. Patent No. 9,090,668 claims a method of making cyclic peptides.
For present claims 39, 41-43, and 55-73, Gao et al. teach cyclic peptides with lengths of no more than 20 amino acids, cLogP of between 5 and 9, alkylated amino acids including methyl, and linkers (i.e. linear peptide) of 1-20 amino acids and oral formulations (please refer to the entire specification particularly the abstract; columns 2-6, 11-14, 16, 17, 20, 21, 24, 35-38).
	The claims would have been obvious because the substitution of one known element (one cyclic peptide) for another (cyclic peptide with specific length and cLogP) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 39, 41-43, and 55-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 9,409,952 in view of Gao et al. U.S. Patent 9,133,245 (effective filing date of June 13, 2011). 
U.S. Patent No. 9,409,952 claims methods of making cyclic peptides and cyclic peptides having a cyclic portion with 5-12 amino acids and 9 to 13 amino acids in total, N-substituted amino acids, a cLogP of 6 or more.
For present claims 39, 41-43, and 55-73, Gao et al. teach cyclic peptides with lengths of no more than 20 amino acids, cLogP of between 5 and 9, alkylated amino acids including methyl, and linkers (i.e. linear peptide) of 1-20 amino acids and oral formulations (please refer to the entire specification particularly the abstract; columns 2-6, 11-14, 16, 17, 20, 21, 24, 35-38).
	The claims would have been obvious because the substitution of one known element (one cyclic peptide with N-substitutions) for another (cyclic peptide with N-alkylation) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Applications 17/312,296 and 16/081,522.


Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658